Yesawich Jr., J.
Appeals (1) from an order of the County Court of Clinton County (Lewis, J.), entered October 20, 1993, which, inter alia, accepted a report of the June 1993 Grand Jury of the County of Clinton pursuant to CPL 190.85, and (2) from an order of said court, entered December 13, 1993, which denied a motion by respondent to seal said report.
When this matter was previously before us (209 AD2d 900), respondent argued that there were no voting records prepared by the Grand Jury. There was, however, no evidence in the record from which we could determine whether this was indeed *633so. Thus, we withheld decisions on the appeals from two orders and remitted the matter to County Court for the purpose of ascertaining if the court had been provided with such documentation, from which it could have determined whether the Grand Jury report had been considered and approved by the requisite number of jurors. That court has now issued an order attesting that prior to rendering its determination, it had been furnished with the Grand Jury’s voting records by the District Attorney’s office, and had reviewed the same. We therefore affirm the two orders remaining before us.
Cardona, P. J., White and Casey, JJ., concur. Ordered that the orders are affirmed, without costs.